Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 9414434.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 29-30, 32-39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava (US 20130083722) in view of Kim (US 20140068116).
With respect to independent claims:
Regarding claim(s) 21/32/41, Bhargava teaches A method of wireless communication in a multi-hop network ([Fig.1]), the method comprising: 
receiving ([Fig.1], wireless device 103B may receive data from wireless device 103A), by a second wireless device ([Fig.1], wireless device 103B), one or more data frames from a first wireless device ([Fig.1], wireless device 103A) over a first wireless link ([Fig.1], wireless link between 103A and 103B.); 
receiving ([0122 and Fig.1], wireless device 103B may act as an intermediate node for relaying cellular communication between wireless device 103C and wireless device 103A), by the second wireless device, one or more data frames from a third wireless device ([Fig.1], wireless device 103C) over a second wireless link ([Fig.1], wireless link between 103C and 103B.) wherein the second wireless device concurrently maintains the first and second wireless links ([Fig.1], wireless device 103B relays traffic between wireless device 103A and wireless device 103B.) ... wherein the first wireless link ([0203 and Fig.13], a first device 1314 such as 103B may communicate with a third device 1316 such as 103A by using “Bluetooth protocols.”) and the second wireless link ([0203 and Fig.13], a first device 1314 such as 103B may communicate with a second device 1312 such as 103C by using “Zigbee protocols.” And Bluetooth protocols is different from Zigbee protocols.) use different protocols ([0203], “transmissions from one device 1312, 1314, or 1316 are received at the other devices 1312, 1314, or 1316 at a transmission power chosen in accordance with a protocol for the wireless network 12, e.g., one of the Zigbee protocols, one of the Bluetooth protocols.”), and wherein the first wireless device is in communication with a cellular base station ([Fig.1], base station 101) via a third wireless link ([Fig.1], wireless device 103A communicates with base station 101.); 
reassembling, by the second wireless device, the one or more data frames from the third wireless device into a first format defined by a first protocol used in the first wireless link to generate first reassembled data ([Fig.1], since wireless device 103B may relay data between 103A and 103C and the first link and the second link may operate in different standards, so the wireless 103B may convert two different standards.);
transmitting, by the second wireless device, the first reassembled data to the first wireless device over the first wireless link ([Fig.1]); 
reassembling, by the second wireless device, the one or more data frames from the first wireless device into a second format defined by a second protocol used in the second wireless link to generate second reassembled data ([Fig.1], since wireless device 103B may relay data between 103A and 103C and the first link and the second link may operate in different standards, so the wireless 103B may convert two different standards.); and 
transmitting, by the second wireless device, the second reassembled data to the third wireless device over the second wireless link ([Fig.1]).
However, Bhargava does not teach wherein the second wireless device concurrently maintains the first and second wireless links using different interfaces of the second wireless device.
In an analogous art, Kim teaches wherein ([Fig.6 and 0078], “The hub may also relay the data, using different air interfaces as used by the ambient devices in order to prevent interference fundamentally.”) the second wireless device ([0078], hub) concurrently maintains the first ([0078], a first link between the hub and an ambient device) and second wireless links ([0078], a second link between the hub and another ambient device) using different interfaces of the second wireless device.
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bhargava to specify different interfaces as taught by Kim. The motivation/suggestion would have been because there is a need to “prevent interference”. 

With respect to dependent claims:
Regarding claim(s) 22/33, Bhargava teaches communicating, by the second wireless device, over a fourth wireless link with another device ([0051], the wireless device 103B may communicate with “a WiFi base-station”) while the second wireless device maintains the first and second wireless links ([0051], “The non-cellular interface, while being connected to a WiFi base-station, may also be simultaneously facilitating multi-hop cellular communication via the non-cellular interface for some other device.”).
Regarding claim(s) 23/34, Bhargava teaches wherein the fourth wireless link uses the second protocol ([0203], the wireless device 103B may communicate with the base station by using 802.11 protocol.).
Regarding claim(s) 24/35, Bhargava teaches wherein the second wireless device uses a different interface ([0203], 802.11 protocol may be used for WiFi connection.) of the second wireless device for the fourth wireless link ([0051], the wireless device 103B may communicate with “a WiFi base-station”) than for the first and second wireless links ([0203], the first and second links may use Bluetooth and Zigbee standards.).
Regarding claim(s) 25/36, Bhargava teaches wherein the second wireless device uses a same interface (non-cellular interface) of the second wireless device for the second wireless link and the fourth wireless link ([0051], “The non-cellular interface, while being connected to a WiFi base-station, may also be simultaneously facilitating multi-hop cellular communication via the non-cellular interface for some other device.”).
Regarding claim(s) 26/37, Bhargava teaches wherein the first and second wireless links are included in a cellular communication between the third wireless device and the cellular base station ([Fig.1], the first and second links are used for relaying data between the BS 101 and wireless device 103C.).
Regarding claim(s) 27, Bhargava teaches wherein the first and second protocols are different data link layer protocols ([0203], “transmissions from one device 1312, 1314, or 1316 are received at the other devices 1312, 1314, or 1316 at a transmission power chosen in accordance with a protocol for the wireless network 12, e.g., one of the 802.11 protocols, one of the Bluetooth protocols, one of the Zigbee protocols, etc.”).
Regarding claim(s) 29/38, Bhargava teaches receiving, by the first wireless device, one or more data frames from the cellular base station over the third wireless link ([Fig.1 and 0203], wireless device 103A may receive data from the base station 101 by using cellular standards.); 
reassembling, by the first wireless device, the one or more data frames from the cellular base station into the format defined by the first protocol used in the first wireless link to generate third reassembled data ([Fig.1], communication between wireless device 103A and wireless device 103B uses non-cellular communication standard. The wireless device 103A relays data from the base station to the wireless device 103B, so data format conversion must be done.); and 
transmitting, by the first wireless device, the third reassembled data to the second wireless device over the first wireless link ([Fig.1]).
Regarding claim(s) 30/39, Bhargava teaches receiving, by the first wireless device, one or more data frames from the second wireless device over the first wireless link ([Fig.1 and 0203], wireless device 103A may receive data from wireless device 103B by using non-cellular standards.); 
reassembling, by the first wireless device, the one or more data frames from the second wireless device into a format defined by a protocol used in the third wireless link ([Fig.1], communication between wireless device 103A and base station uses cellular communication standard. The wireless device 103A relays data from 103B to the base station, so data format conversion must be done.) to generate third reassembled data; and 
transmitting, by the first wireless device, the third reassembled data to the cellular base station over the third wireless link ([Fig.1]).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava in view of Kim, and further in view of Pregont (US 20070032230).
	Regarding claim(s) 28, Pregont teaches wherein ([0021], “communication unit 300 is receiving transmissions (via receiver 301) from infrastructure equipment 206 over the cellular network's data channel, and relaying them to a second communication unit via transmitter 304 and the ad-hoc network.”) the first protocol is a cellular protocol ([Fig.1], “cellular network”) and the second protocol is a non-cellular protocol ([Fig.1], “ad-hoc network” and [0020], “an ad-hoc air interface (e.g., BLUETOOTH, 802.11, . . . , etc.)”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bhargava to specify different interfaces as taught by Pregont. The motivation/suggestion would have been because there is a need to relay data by using two different communication standards to extend cellular coverage. 

Claim(s) 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava in view of Kim, and further in view of Yaginuma (US 20090017862).
Regarding claim(s) 31/40, Yaginuma teaches wherein the second wireless device is a non-portable device ([0029], “The wireless devices 7 may be mobile or non-portable devices.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Bhargava to specify non-portable device as taught by Yaginuma. The motivation/suggestion would have been because there is a need to locate a device easily. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bhargava to specify non-portable device as taught by Yaginuma. The motivation/suggestion would have been because there is a need to locate a device easily. 
Response to Arguments
Applicant’s arguments with respect to claims 1-41 filed on 06/01/2022 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411